Citation Nr: 0118953	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision letter of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), which found that the 
appellant had not established qualifying service for VA 
benefits.  The appellant requested a hearing before a Member 
of the Board sitting at the RO.  A hearing was scheduled for 
June 2001, but she failed to report.  Relevant regulatory 
authority provides that in the event of the appellant's 
failure to appear at a hearing, the case will be processed as 
a withdrawal of a request for a Board hearing; the appeal has 
since been referred to the Board for appellate review.  See 
38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  An unappealed February 1998 RO decision letter denied the 
appellant's claim to establish eligibility for VA nonservice-
connected benefits on the basis that her asserted service 
with the Philippine Commonwealth Army was not qualifying 
service for this benefit.

2.  The evidence submitted since the February 1998 decision 
letter is either redundant of previously considered evidence 
or not relevant to the question at hand, and it is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision letter denying the 
appellant's claim for nonservice-connected pension benefits 
is final.  38 U.S.C.A. § 7105 (West 1991); 20 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  The evidence submitted since the RO's February 1998 
decision letter is not new and material, and her claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking initial status as a veteran for VA 
benefits.  Service in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, including claims based upon disabilities 
asserted to be the result of service, as authorized by 38 
U.S.C.A. § 107 and 38 C.F.R. §§ 3.8, 3.9.  A disability 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his or her own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  However, 38 U.S.C.A. § 107(a) 
provides that service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, shall not be deemed to 
have been active military, naval, or air service for the 
purposes of awarding nonservice-connected pension benefits.  
38 U.S.C.A. § 107(a).  In her September 1999 claim, the 
appellant appears to reference her belief in entitlement to 
both service connection benefits and nonservice-connection 
pension benefits.  

The facts in this case are not in dispute.  The RO received 
the appellant's initial claim for nonservice-connected VA 
pension benefits in January 1998.  A February 1998 decision 
letter denied the claim, informing the appellant that her 
asserted service reflected former Philippine Commonwealth 
Army service, and that this service was not qualifying 
service for nonservice-connected VA pension benefits.  She 
was informed of her appellate rights with that 
correspondence, but she did not appeal within one year 
following the decision letter, which is now final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

In April 1999, the RO received correspondence from the 
appellant indicating her disagreement with the February 1998 
decision letter.  May 1999 correspondence from the RO to the 
appellant informed her that her notice of disagreement was 
not timely, but a redated copy of the appellant's 
correspondence, received in September 1999, was construed as 
an application to reopen the claim.  This appeal follows an 
October 1999 decision letter, which denied the appellant's 
claim de novo.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed or assist a 
claimant except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.  See id.

The Board finds that in this case the appellant was advised 
by the VA of the information required to reopen the claim and 
the Board may proceed with appellate review.  In this regard, 
the Board notes that the RO, in its statement of the case, 
explained what evidence was needed to successfully prosecute 
her claim.  The appellant has not identified any pertinent 
evidence that is not of record.  Therefore, the Board may 
proceed with its appellate review without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) had held that when, as in this case, a question at 
issue turns on a legal determination, such as basic 
eligibility for a benefit or status as a claimant, and not on 
a factual determination, the new and material analysis was 
not applicable, as the purported previous "denial" was not a 
final decision based on a "claim."  D'Amico v. West, 12 Vet. 
App. 357 (1999) (because appellant never attained status of 
claimant he did not submit any claim, and therefore there was 
no finally denied claim which could have been reopened); 
Laruan v. West, 11 Vet. App. 80 (1998).  However, the Court 
of Appeals for the Federal Circuit has more recently held 
that the new and material evidence requirement set forth in 
38 U.S.C.A. 5108 (West 1991) applied to the reopening of 
claims that were finally disallowed for any reason.  D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim, unless new and material evidence is 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Accordingly, this issue is properly framed on the title page 
and the Board will consider the threshold question of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to basic eligibility for VA benefits.

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition is not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
veteran's claim.  Ultimately, the question is whether the 
record is rendered more complete in any material way by the 
newly submitted evidence.  Id
A claimant seeking VA benefits must first establish by a 
preponderance of the evidence that she has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The additional evidence in question includes a certification 
from the United States Army Reserve Personnel Center in St. 
Louis, which was received by the RO in September 1999.  That 
certification stated that the appellant did not have any 
service with the Philippine Commonwealth Army, including 
guerrilla service, in the service of the United States Armed 
Forces.  During the pendency of the appeal, the appellant 
informed the RO that she served under her maiden name.  In 
June 2000, the United States Army Reserve Personnel Center 
informed the RO that there was no evidence that someone with 
the appellant's maiden name served with the Philippine 
Commonwealth Army, including guerrilla service, and that no 
change was warranted in the earlier negative certification.


The only other evidence is a photocopy of a document, which 
was attached with the appellant's notice of disagreement and 
received in December 1999.  The document purportedly shows 
that the appellant served with the Armed Forces of the 
Philippines.  However, this is not an official document of 
the United States service departments.  

The Board finds that the service department response confirms 
information previously shown; namely that the appellant had 
no qualifying service.  This evidence is redundant, and thus 
is not new.  Even if considered new, it is clearly not 
material as it unequivocally goes against the appellant's 
claim.  Arguably the record is rendered more complete by the 
newly submitted evidence (Hodge, supra) but to hold otherwise 
would lead to an absurd result.  Such evidence that mandates 
(emphasis added) a denial of a claim cannot be material, 
within the meaning of 38 C.F.R. § 3.156, as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The remainder of the subsequently received evidence is not 
competent under current law to show that the appellant had 
qualifying service, and is thus not relevant.  Service 
department findings as to the fact of service with the United 
States Armed Forces are made binding upon VA for purposes of 
establishing entitlement to benefits.  Duro, supra.  The 
subsequently received evidence could not, as a matter of law, 
establish qualifying service. 

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the February 1998 RO decision fails 
to suggest such service.  Therefore, the Board finds that the 
additional evidence of record received in this case is either 
not relevant or redundant of previously considered evidence, 
and it is not material because it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. 3.156(a).  As the appellant has failed 
to submit new and material evidence, her application to 
reopen her claim of entitlement to basic eligibility for VA 
benefits must be denied. 

ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to basic 
eligibility for VA benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

